Citation Nr: 0410487	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

The veteran served on active duty from June 1972 to March 1977.

The case comes before the Board of Veterans' Appeals (Board) from 
a December 2002 RO decision which denied service connection for 
neck, back, and right leg disorders.  The veteran requested a 
Board hearing but later withdrew such request.

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required on his part.

The Board finds there is a further VA duty to assist the veteran 
in developing evidence pertinent to his claims for service 
connection for neck, back, and right leg disorders.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Service medical records from the veteran's 1972-1977 active duty 
contain a number of references to neck, back, and right leg 
problems following injuries in a 1972 service motorcycle accident.  
There are some post-service medical records of neck, back, and 
right leg problems. A VA examination in September 2001 was 
provided as to a back condition, but it did not address right leg 
and neck problems, and it did not fully address whether all three 
conditions were related to findings in service.  In November 2003 
written argument to the Board, the veteran's representative 
requested another examination.  In the judgment of the Board, as 
part of the duty to assist the veteran with his claims, any 
additional relevant medical records should be obtained, and a more 
thorough VA examination should be provided.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should ask the veteran to identify all medical 
providers who have treated him since service for neck, back, and 
right leg problems, and whose records have not already been 
submitted.  The RO should then obtain copies of the related 
medical records.  

2.  The RO should then have the veteran undergo a VA examination 
to determine the nature and etiology of current neck, back, and 
right leg disorders.  The claims folder must be provided to and 
reviewed by the examiner.  All current neck, back, and right leg 
disorders should be diagnosed.  Based on examination findings and 
review of historical records, the examiner should provide a 
medical opinion, with adequate rationale, as to the likely date of 
onset and etiology of current neck, back, and right leg disorders, 
including any relationship with the findings shown in the service 
medical records.

3.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claims for service 
connection for neck, back, and right leg disorders.  If the claims 
are denied, the veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity to 
respond, before the case is returned to the Board.

On remand, the veteran may submit additional evidence is support 
of the claims on appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



